Exhibit 10.27







ASSET PURCHASE AGREEMENT




BETWEEN




ACS TECHNOLOGIES GROUP, INC.




AND




FINDEX.COM, INC.




October 18, 2007


 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

 
Page
 
1.    DEFINITIONS 
 1
 
2.    BASIC TRANSACTION 
 3
 
(a)     Purchase and Sale of Assets 
 3
 
(b)     Acquired Assets 
 3
 
(c)     Liabilities 
 5
 
(d)     Assigned Contracts 
 5
 
(e)     Purchase Price 
 6
 
(f)     The Closing 
 6
 
(g)     Deliveries at the Closing 
 6
 
(h)     Further Assurances 
 7
 
3.    REPRESENTATIONS AND WARRANTIES OF THE SELLER 
 7
 
(a)     Organization of Seller 
 7
 
(b)     Authorization of Transaction 
 7
 
(c)     Noncontravention 
 7
 
(d)     Brokers' Fees 
 8
 
(e)     Title to Acquired Assets 
 8
 
(f)     Software 
 8
 
(g)     Online Properties 
 8
 
(h)     Inventories 
 8
 
(i)     Proprietary Rights 
 9
 
(j)     Non-Infringement 
 9
 
(k)     Legal Compliance 
 9
 
(l)     Contracts 
 9
 
(m)     Litigation 
 10
 
(n)     Product Warranty 
 10
 
(o)     Product Liability 
 10
 
(p)     Customer Base 
 10
 
(q)     Accounts Receivable 
 10
 
(r)     Disclosure 
 11
 
4.    REPRESENTATIONS AND WARRANTIES OF THE BUYER 
 11
 
(a)     Organization of Buyer 
 11
 
(b)     Authorization of Transaction 
 11
 
(c)     Noncontravention 
 11
 
(d)     Brokers’ Fees 
 11
 
5.    INTENTIONALLY DELTED 
 11
 
6.     ADDITIONAL CLOSING DOCUMENTS OR ACTIONS 
 11
 
(a)     Additional Closing Documents or Actions of Seller 
 11
 
(b)     Additional Closing Documents or Actions of Buyer 
 12
 

 
i

--------------------------------------------------------------------------------


 
7.    POST-CLOSING COVENANTS 
 12
 
8.    INDEMNIFICATION 
 12
 
(a)     Indemnification by Seller 
 12
 
(b)     Indemnification by Buyer 
 13
 
(c)     Notice of Claim 
 13
 
(d)     Defense 
 14
 
(e)     Time for Claims 
 14
 
(f)     Reduction by Insurance Proceeds 
 14
 
9.    MISCELLANEOUS 
 14
 
(a)     Press Releases and Public Announcements 
 14
 
(b)     No Third-Party Beneficiaries 
 14
 
(c)     Entire Agreement 
 14
 
(d)     Succession and Assignment 
 15
 
(e)     Counterparts 
 15
 
(f)     Headings 
 15
 
(g)     Notices 
 15
 
(h)     Governing Law 
 16
 
(i)     Amendments and Waivers 
 16
 
(j)     Severability 
 16
 
(k)     Expenses 
 16
 
(l)     Construction 
 16
 
(m)     Incorporation of Exhibits and Schedules 
 17
 
(n)     Submission to Jurisdiction 
 17
 
(o)     Arbitration 
 17
 

 
Exhibit A - Form of Assignment of Intellectual Propert
Exhibit B-1 - Form of Opinion of Counsel to Seller (M.M. Membrado, PLLC)
Exhibit B-2 - Form of Opinion of Counsel to Seller (Mazour Law, PC, LLO)
Exhibit C - Form of General Assignment, Bill of Sale and Assumption of
Liabilities Agreement
Exhibit D - Product Warranties
Exhibit E - Form of Partial Assignment of License Agreement (with Riverdeep,
Inc.)
Exhibit F - Form of Agreement between Findex.com, Inc. and Riverdeep, Inc.
Exhibit G - Form of Contract for Consulting Services
Schedule 2(b)(i) - Software
Schedule 2(b)(viii) - Assigned Contracts
Purchase Price Allocation Schedule
Disclosure Schedule
 
 
 
 
ii

--------------------------------------------------------------------------------




THIS AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO
SECTIONS 15-48-10 THROUGH 15-48-240 OF THE SOUTH CAROLINA CODE




ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (together with all Schedules and Exhibits hereto,
this “Agreement”), dated as of the 18th day of October, 2007, by and between ACS
TECHNOLOGIES GROUP, INC., a South Carolina corporation (the "Buyer"), and
FINDEX.COM, INC., a Nevada corporation (the "Seller"). Buyer and Seller are
referred to collectively herein as the "Parties."


W I T N E S S E T H:


WHEREAS, Seller desires to sell certain of its assets, including certain
computer software and know-how related thereto, in accordance with the terms and
conditions of this Agreement; and


WHEREAS, Buyer desires to purchase such assets in accordance with the terms and
provisions hereof.


NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants, promises and agreements hereinafter set forth, and for other good and
valuable consideration set forth hereinbelow, the Parties hereto hereby agree as
follows:


1. DEFINITIONS.


“Accounts Receivable” has the meaning set forth in Section 2(b)(vii) below.


“Acquired Assets” has the meaning set forth in Section 2(b) below.


“Assigned Contracts” has the meaning set forth in Section 2(b)(viii) below.


“Assumed Liabilities” has the meaning set forth in Section 2(c)(i) below.


“Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or should form the basis for any
specified consequence.
 
“Business Line” means the business of Seller related to developing and licensing
church management and administration software titles under the name Membership
Plus.
 
“Buyer” has the meaning set forth in the preface above.


“Closing” has the meaning set forth in Section 2(f) below.
 
1

--------------------------------------------------------------------------------


 
“Closing Date” has the meaning set forth in Section 2(f) below.


“Code” means the Internal Revenue Code of 1986, as amended.


“Consulting Services Agreement” has the meaning set forth in Section 6(a)(iv)
below.


“Disclosure Schedule” has the meaning set forth in Section 3 below.


“Distribution Agreements” has the meaning set forth in Section 2(d)(i) below.
 
“Governmental Authority” means any federal, state, local, municipal, foreign, or
other government, or any governmental or quasi-governmental authority of any
nature (including any governmental agency, branch, department, official, or
entity and any court or other tribunal).
 
“Inventories” has the meaning set forth in Section 2(b)(iii) below.


“Knowledge” means actual knowledge after reasonable investigation.


“Liability” means any direct or indirect, primary or secondary, liability,
indebtedness, obligation, penalty, cost or expense (including costs of
investigation, collection and defense), claim, deficiency, guaranty or
endorsement of or by any Person of any type, whether known or unknown, accrued
or unaccrued, absolute or contingent, liquidated or unliquidated, matured or
unmatured, or otherwise, and whether due or to become due.


“Lien” means any lien, mortgage, pledge, security interest, option, right of
first refusal, charge, claim or encumbrance or other restrictions of any kind or
nature, except for (a) liens for Taxes not yet due and payable and (b) liens for
assessments and other governmental charges or of landlords, carriers,
warehouseman, mechanics and material men incurred in the Ordinary Course of
Business, in each case for sums not yet due and payable or due but not
delinquent.


“Material Adverse Effect” means, with respect to any Person, any state of facts,
development, event, circumstance, condition, occurrence or effect that,
individually or taken collectively with all other preceding facts, developments,
events, circumstances, conditions, occurrences or effects (a) is materially
adverse to the condition (financial or otherwise), business, operations or
results of such Person, or (b) impairs the ability of such Person to perform its
obligations under this Agreement.


“Online Properties” has the meaning set forth in Section 2(b)(ii) below.


“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).


“Party” has the meaning set forth in the preface above.
 
2

--------------------------------------------------------------------------------


 
“Person” means a natural person or any legal, commercial or Governmental
Authority, including without limitation any corporation, general partnership,
joint venture, limited partnership, limited liability company, trust, business
association, group acting in concert, or any person acting in a representative
capacity.
 
“Proprietary Rights” has the meaning set forth in Section 2(b)(iv) below.
 
“Purchase Price” has the meaning set forth in Section 2(e) below.


“Retained Liabilities” has the meaning set forth in Section 2(c)(ii) below.


“Riverdeep Agreement” has the meaning set forth in Section 6(a)(ii) below.


“Riverdeep Assignment” has the meaning set forth in Section 6(a)(ii) below.


“Seller” has the meaning set forth in the preface above.
 
“Software” has the meaning set forth in Section 2(b)(i) below.
 
“Taxes” means any federal, state, county, local, foreign or other tax, charge,
imposition or other levy (including interest or penalties thereon) including
without limitation income taxes, estimated taxes, excise taxes, sales taxes, use
taxes, gross receipts taxes, franchise taxes, taxes on earnings and profits,
employment and payroll related taxes, property taxes, real property transfer
taxes, Federal Insurance Acquisitions Act taxes, any taxes or fees related to
unclaimed property, taxes on value added and import duties, whether or not
measured in whole or in part by net income, imposed by the United States or any
political subdivision thereof or by any jurisdiction other than the United
States or any political subdivision thereof.
 
“Third Party Intellectual Property Rights” has the meaning set forth in Section
3(j) below.
 
“Transaction Documents” means each of this Agreement, the Consulting Services
Agreement, the Riverdeep Assignment, the Riverdeep Amendment, and each other
document, instrument, and certificate delivered in connection therewith.
 
2. BASIC TRANSACTION.
 
(a) Purchase and Sale of Assets. On and subject to the terms and conditions of
this Agreement, at the Closing, Buyer agrees to purchase from Seller, and Seller
agrees to sell, transfer, convey, and deliver to Buyer, all of the Acquired
Assets for the consideration specified below in this Section 2.


(b) Acquired Assets. The “Acquired Assets” shall consist of the following
assets, properties and contractual rights of Seller:
 
3

--------------------------------------------------------------------------------


 
(i) Software. All of Seller’s copyright rights in and to the computer software
and programs listed in Schedule 2(b)(i) attached hereto (including object and
source code, in machine readable and listing form), and all documentation
(including internal documentation, documentation made available to customers,
and training materials), flowcharts, source code notes, software tools,
compilers, test routines and information related thereto, in whatever form, and
all revisions, modifications, upgrades, updates, enhancements, release levels
and versions of the foregoing (collectively, the “Software”), including without
limitation all rights to produce, create, market and sell derivative works and
modifications of the Software.


(ii) Online Properties. The Internet websites maintained by Seller for the
Business Line, the homepage for which is located at www.MemPlusHome.com, and all
content, design concepts, code (php, html, css, javascript and sql), text,
graphics, images, data, video, audio (including without limitation music used in
time relation with text, images, or video), URLs, navigational elements, links,
pointers, technology and software related thereto, including any modifications,
upgrades, updates, enhancements and related information or documentation
(collectively, the “Online Properties”).


(iii) Inventories. All inventories related to the Business Line as of the
Closing Date, including without limitation all expendables and consumables and
all advertising material, marketing material, copy, camera-ready art, trade show
booth set-ups, displays and other materials and supplies to be used or consumed
in connection with the operation of the Business Line (collectively, the
“Inventories”).


(iv) Proprietary Rights. All patents, patent applications, copyrights, trade
secrets, ideas, know-how, domain names, metatags, trademarks, service marks,
trade names, and other proprietary rights based, in whole or in part, or
included in, covering or related to the Business Line or any portion thereof
(collectively, the “Proprietary Rights”), including without limitation all of
Seller’s copyright rights and other Proprietary Rights in and to the Software
and the Online Properties.


(v) Trade Names. The name “Membership Plus” and all variations or derivatives
thereof, including all trademarks, service marks, trade names or logos, together
with any goodwill associated therewith.


(vi) Records. All designs, drawings, procedures (including design,
manufacturing, test and maintenance procedures), records, specifications,
technical data, inventory records, customer and supplier lists and records
(including all prospective customer and leads lists), pricing and cost
information, and business and marketing plans and proposals, in whatever form,
related to, useful, utilizable or necessary in connection with the operation of
the Business Line.


(vii) Accounts Receivable. All billed and unbilled notes receivable, accounts
receivable and other receivables or rights to payments due to Seller in
connection with the Business Line existing as of the Closing Date (collectively,
the “Accounts Receivable”), including without limitation those Accounts
Receivable set forth on Schedule 3(q) hereto.
 
4

--------------------------------------------------------------------------------


 
(viii) Assigned Contracts. Subject to Section 2(d) hereof, all of the rights of
Seller arising after the Closing Date under the distribution agreements, license
agreements, and other agreements set forth on Schedule 2(b)(viii) hereto
(collectively, the “Assigned Contracts”).


(ix) Other. All other assets of Seller exclusively used in or related to the
Business Line.


(c) Liabilities.


(i) Assumed Liabilities. Buyer shall assume and pay or perform when due all
obligations of Seller arising after the Closing Date under the Assigned
Contracts (collectively, the “Assumed Liabilities”), which obligations arise in
accordance with the terms of such Assigned Contracts after the Closing Date,
except to the extent any such obligations relate to a default thereunder by
Seller, or an event which with notice or lapse of time or both would constitute
a default thereunder by Seller, occurring on or prior to the Closing Date.


(ii) Retained Liabilities. Except for the Assumed Liabilities, Buyer shall not
assume and Seller shall retain all liabilities or obligations directly or
indirectly arising out of or related to the Acquired Assets or the operation of
the Business Line on or prior to the Closing Date, whether such liabilities or
obligations are known or unknown, disclosed or undisclosed, matured or
unmatured, accrued, absolute or contingent (collectively, the “Retained
Liabilities”), including without limitation: (A) liabilities and obligations for
Taxes of any kind, including without limitation Taxes related to or arising
solely from the transfers contemplated hereby (which transfer or sales taxes
shall be the sole responsibility of Seller); (B) liabilities and obligations for
damage or injury to person or property; (C) liabilities and obligations for or
otherwise arising out of sales of the Software or services related thereto or
grants of licenses by Seller on or prior to the Closing Date; and (D)
liabilities and obligations for payables incurred or otherwise related to the
Acquired Assets or the operation of the Business Line on or prior to the Closing
Date. Without limiting the foregoing, Buyer shall not assume or become liable
for any obligations or liabilities of Seller not specifically described in
Section 2(c)(i) above and specifically included in the Assumed Liabilities.
Notwithstanding anything herein to the contrary, Seller shall pay or perform all
Retained Liabilities no later than when they become due and payable or are to be
performed.


(d) Assigned Contracts.
 
5

--------------------------------------------------------------------------------


 
(i) The parties acknowledge that the Software is sold or distributed by Seller
pursuant to the terms of certain distribution agreements and consignment
agreements between Seller and third party retailers (collectively, the
“Distribution Agreements”), including but not limited to those distribution
agreements and consignment agreements set forth on Schedule 3(l) hereto. The
parties have agreed that the Distribution Agreements will not be assigned to
Buyer at Closing; provided, however, that (A) Buyer shall be entitled to receive
all benefits relating to the Software under such Distribution Agreements,
including but not limited to all payments due to Seller for the sale or
distribution of the Software thereunder, (B) Seller shall be responsible for
performing all obligations of Seller relating to the Software under such
Distribution Agreement, during the term of the Consulting Services Agreement
between Seller and Buyer, and (C) upon the expiration or earlier termination of
the Consulting Services Agreement, Seller shall use commercially reasonable
efforts and shall cooperate with Buyer in entering into new distribution or
consignment agreements with such third party retailers, designed to provide
Buyer the benefits provided to Seller under such Distribution Agreements.


(ii) Notwithstanding anything herein to the contrary, the transfer of the
Assigned Contracts shall be by assignment only, and nothing in this Agreement
shall be construed as an attempt to agree to assign any rights thereunder or
under any other Acquired Asset that by law or agreement is not assignable
without the consent of the other party or parties thereto or of any Governmental
Authority, as the case may be, unless such consent shall be given. If and to the
extent the assignment of any Assigned Contract requires the consent of another
Person, then: (A) such Assigned Contract shall not be deemed assigned and shall
constitute an assumed liability of Buyer until such consent is obtained; (B) the
Parties shall use commercially reasonable efforts and shall cooperate with each
other in seeking such consent or entering into reasonable arrangements, designed
to provide Buyer the benefits thereunder; and (C) Buyer shall be obligated to
perform and discharge the obligations of Seller arising after the Closing Date
under any such Assigned Contract only after such consent is obtained.


(e) Purchase Price. In consideration of the sale, transfer, conveyance,
assignment and delivery of the Acquired Assets, and in reliance upon the
representations and warranties made herein by Seller, Buyer shall pay to Seller
the sum of One Million Six Hundred Seventy-Five Thousand and 00/100
($1,675,000.00) Dollars (the “Purchase Price”). The Purchase Price shall be
payable by Buyer to Seller in cash or by wire transfer or delivery of other
immediately available funds at the Closing.


(f) The Closing.  The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place simultaneously with the execution and delivery
of this Agreement at the offices of Seller and Buyer with deliveries by
facsimile or wire transfer. The hour and date of the Closing are referred to
herein as the “Closing Date”. The parties agree and intend that the Closing
shall be effective as of 11:59 p.m. on the Closing Date.


(g) Deliveries at the Closing. At or before the Closing: (i) Seller will deliver
to Buyer the various certificates, instruments, and documents referred to in
Section 6(a) below; (ii) Buyer will deliver to Seller the various certificates,
instruments, and documents referred to in Section 6(b) below; (iii) Seller will
execute, acknowledge (if appropriate), and deliver to Buyer (A) assignments
(including Proprietary Rights transfer documents) in the forms attached hereto
as Exhibit A and Exhibit C, and (B) such other instruments of sale, transfer,
conveyance, and assignment as Buyer and its counsel may reasonably request; (iv)
Buyer will execute, acknowledge (if appropriate), and deliver to Seller (A) an
assumption in the form attached hereto as Exhibit C and (B) such other
instruments of assumption as Seller and its counsel reasonably may request; and
(v) Buyer will deliver to Seller the Purchase Price specified in Section 2(e)
above.


6

--------------------------------------------------------------------------------


 
(h) Further Assurances. If, at any time following the Closing Date, Buyer shall
consider or be advised that any deeds, bills of sale, assignments or assurances
or any other acts or things are necessary, desirable or proper (i) to vest,
perfect or confirm, of record or otherwise, in Buyer its right, title and
interest in, to or under any of the Acquired Assets, or (ii) otherwise to carry
out the purposes of this Agreement, Seller shall execute and deliver all such
deeds, bills of sale, assignments and assurances and shall do all such other
acts and things as may be necessary, desirable or proper to vest, perfect or
confirm Buyer’s right, title and interest in, to and under any of the Acquired
Assets and otherwise to carry out the purposes of this Agreement.


3. REPRESENTATIONS AND WARRANTIES OF THE SELLER. Seller represents and warrants
to Buyer that the statements contained in this Section 3 are correct and
complete as of the Closing Date, except as set forth in the disclosure schedules
accompanying this Agreement and initialed by the Parties (each and “Schedule”
and collectively, the “Disclosure Schedule”). The Disclosure Schedule is
arranged in pages corresponding to the lettered and numbered paragraphs
contained in this Agreement.


(a) Organization of Seller. Seller is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has full power and authority to carry on its current business
and to own, use and sell its assets and properties, including the Acquired
Assets. Seller is duly qualified to do business as a foreign corporation and is
in good standing under the laws of each state or other jurisdiction in which the
conduct of the Business Line requires such qualification, except where the
failure to be so qualified is not reasonably anticipated to have a Material
Adverse Effect.


(b) Authorization of Transaction. Seller has full power and authority (including
full corporate power and authority) to execute and deliver this Agreement and to
perform its obligations hereunder. Without limiting the generality of the
foregoing, the Board of Directors of Seller and, to the extent required by
applicable law, Seller’s shareholders have duly authorized the execution,
delivery, and performance of this Agreement by Seller. This Agreement
constitutes the valid and legally binding obligation of Seller, enforceable in
accordance with its terms and conditions.


(c) Noncontravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any Governmental Authority to
which Seller is subject or any provision of the charter or bylaws of Seller or
(ii) except as set forth on Schedule 3(c), conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice or
consent under any agreement, contract, lease, license, instrument, or other
arrangement to which Seller is a party or by which it is bound or to which any
of its assets is subject (or result in the imposition of any Lien upon any of
its assets). Except as set forth on Schedule 3(c), Seller does not need to give
any notice to, make any filing with, or obtain any authorization, consent, or
approval of any Governmental Authority in order for the Parties to consummate
the transactions contemplated by this Agreement.


7

--------------------------------------------------------------------------------


 
(d) Brokers' Fees. Seller has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Buyer could become liable or obligated.


(e) Title to Acquired Assets. Except as set forth on Schedule 3(e), Seller has
good and valid title to all of the Acquired Assets; owns the Acquired Assets
free and clear of any and all Liens; and is conveying good and valid title to
the Acquired Assets to Buyer free and clear of any and all Liens. No portion of
the Acquired Assets is subject to any outstanding injunction, judgment, order,
decree, ruling or charge, and no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand is pending or, to the
Knowledge of Seller, is threatened which challenges the legality, validity,
enforceability, use, or ownership of any portion of the Acquired Assets. Except
as set forth on Schedule 3(e), all of the tangible Acquired Assets being
acquired by Buyer on the Closing Date are in the possession and control of
Seller. Seller is the sole and exclusive owner of the Acquired Assets, and has
the sole and exclusive right to use, license, sublicense, assign or sell the
Acquired Assets without liability to, or consent of, any Person. Except pursuant
to this Agreement, Seller is not a party to any contract or obligation whereby
an absolute or contingent right to purchase, obtain or acquire any rights in any
of the Acquired Assets has been granted to any Person.


(f) Software. Except as set forth on Schedule 3(f), there are no known errors,
malfunctions or defects in the Software. Seller is not aware of any unauthorized
use of the Software or any portion thereof by any Person. All modifications,
improvements and other derivative works to or from the Software created by or on
behalf of Seller have been created solely by employees of Seller who are under
an obligation to assign all right, title and interest therein to Seller. Except
for licenses granted in the Ordinary Course of Business to purchasers or
licensees of the Software, no rights or licenses, express or implied, have been
granted to any Person under, in or to the Software or any portion thereof.


(g) Online Properties. There are no known errors, malfunctions or defects in the
Online Properties. Seller is not aware of any unauthorized use of the Online
Properties or any portion thereof by any Person. All modifications, improvements
and other derivative works to or from the Online Properties created by or on
behalf of Seller have been created solely by employees of Seller who are under
an obligation to assign all right, title and interest therein to Seller. Except
for licenses granted in the Ordinary Course of Business to end users of the
Online Properties, no rights or licenses, express or implied, have been granted
to any Person under, in or to the Online Properties or any portion thereof.


(h) Inventories. Schedule 3(h) contains a complete and correct list of all
Inventories as of the Closing Date. The Inventories consist of materials and
supplies, manufactured and purchased parts, goods in process, and finished
goods, all of which are of a quality and quantity usable or salable in the
Ordinary Course of Business of Seller, are currently used by Seller in the
Ordinary Course of Business, and are merchantable and fit for the purpose for
which such items were procured or manufactured.


8

--------------------------------------------------------------------------------


 
(i) Proprietary Rights. Schedule 3(i) contains a complete and correct list of
all trade names, domain names, trademarks, service marks, service names, logos,
brand names, registered copyrights and patents, and to the extent applicable any
registrations and applications therefor, used by Seller in connection with or
otherwise included in, covering or related to the Business Line. Seller has
delivered to Buyer complete and correct copies of all such trademarks, service
marks, patents, and related registrations and applications and has made
available to Buyer complete and correct copies of all other written
documentation evidencing ownership and prosecution (if applicable) of each such
item. The Proprietary Rights are in full force and effect and there are no
Liens, proceedings or causes of action that in any way affect the validity or
enforceability of such Proprietary Rights. Except for licenses granted in the
Ordinary Course of Business to purchasers, licensees or end users of the
Software and Online Properties, no rights or licenses, express or implied, have
been granted to any Person under, in or to the Proprietary Rights or any portion
thereof.


(j) Non-Infringement. The Acquired Assets, in whole or in part, do not violate
or infringe any patents, copyrights, trademarks, service marks, trade names,
trade dress, rights of privacy or publicity, moral rights, rights of attribution
or integrity or any other intellectual property or proprietary rights of any
Person (collectively, “Third Party Intellectual Property Rights”) and no rights
or licenses are required from any Person to exercise any rights with respect to
the Acquired Assets or any portion thereof. Seller has not interfered with,
infringed upon, misappropriated, or otherwise come into conflict with any Third
Party Intellectual Property Rights, and none of Seller or its officers,
directors, shareholders or employees has ever received any charge, complaint,
claim, demand, or notice alleging any such interference, infringement,
misappropriation, or violation (including any claim that Seller must license or
refrain from using any Third Party Intellectual Property Rights). To the
Knowledge of Seller, no third party has interfered with, infringed upon,
misappropriated, or otherwise come into conflict with the Acquired Assets or any
portion thereof.


(k) Legal Compliance. Except as would not, individually or in the aggregate,
have a Material Adverse Effect on Seller, Seller has complied with all
applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder) of Governmental
Authorities, and no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, demand, or notice has been filed or commenced against Seller
alleging any failure so to comply.


(l) Contracts. Schedule 3(l) contains a complete and correct list of all written
or oral contracts, agreements or commitments that in any way relate to the
Acquired Assets. Seller has delivered to Buyer a correct and complete copy of
each written agreement listed in Schedule 3(l), together with a written summary
setting forth the terms and conditions of each oral agreement referred to in
Schedule 3(l). With respect to each such agreement: (i) the agreement is legal,
valid, binding, enforceable, and in full force and effect; (ii) the agreement
will continue to be legal, valid, binding, enforceable, and in full force and
effect on identical terms following the consummation of the transactions
contemplated hereby; (iii) no party is in breach or default, and no event has
occurred which with notice or lapse of time would constitute a breach or
default, or permit termination, modification, or acceleration, under the
agreement; and (iv) no party has repudiated any provision of the agreement.


9

--------------------------------------------------------------------------------


 
(m) Litigation. Schedule 3(m) sets forth each instance in which Seller (i) is
subject to any outstanding injunction, judgment, order, decree, ruling, or
charge or (ii) is a party, or to the Knowledge of Seller is threatened to be
made a party, to any action, suit, proceeding, hearing, or investigation of, in,
or before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator. None of the
actions, suits, proceedings, hearings, and investigations set forth in Schedule
3(m) could result in any Material Adverse Effect on Seller or any of the
Acquired Assets.


(n) Product Warranty. Each product manufactured, sold, licensed, leased, or
delivered by Seller has been in conformity with all applicable contractual
commitments and all express and implied warranties, and Seller has no Liability
(and there is no Basis for any present or future action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand against it giving
rise to any Liability) for replacement or repair thereof or other damages in
connection therewith. No product manufactured, sold, licensed, leased, or
delivered by Seller is subject to any guaranty, warranty, or other indemnity
beyond the applicable standard terms and conditions of sale or license. Exhibit
D includes correct and complete copies of the standard terms and conditions of
sale, license, lease, maintenance and support agreements relating to the
Software or the Online Properties (containing applicable guaranty, warranty, and
indemnity provisions). The Software and the Online Properties have been licensed
for use by third parties only in accordance with such standard terms and
conditions.


(o) Product Liability. Seller has no Liability (and there is no Basis for any
present or future action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand against it giving rise to any Liability) arising out
of any injury to individuals or property as a result of the ownership,
possession, or use of the Software or the Online Properties.


(p) Customer Base. There are at least 27,000 churches, “para-church”
organizations and ministries, and non-profit entities that, in the aggregate,
are currently registered Membership Plus users. Schedule 3(p) contains a
complete and accurate list of all such registered Membership Plus users as of
the Closing Date.


(q) Accounts Receivable. All Accounts Receivable represent valid obligations
arising from sales actually made or services actually performed by Seller in the
Ordinary Course of Business. Such Accounts Receivable are or will be as of the
Closing Date current and collectible consistent with past practice. There is no
contest, claim, defense or right of setoff, other than returns in the ordinary
course of business of Seller, relating to the amount or validity of such Account
Receivable. Schedule 3(q) contains a complete and accurate list of all Accounts
Receivable as of the Closing Date, which list sets forth the name and address of
each customer and the amount and aging of each Account Receivable.


10

--------------------------------------------------------------------------------


 
(r) Disclosure. The representations and warranties contained in this Section 3
do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements and information
contained in this Section 3 not misleading.


4. REPRESENTATIONS AND WARRANTIES OF THE BUYER. Buyer represents and warrants to
Seller that the statements contained in this Section 4 are correct and complete
as of the Closing Date.


(a) Organization of Buyer. Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
incorporation and has full power and authority to carry on its current business
and to own, use and sell its assets and properties.


(b) Authorization of Transaction. Buyer has full power and authority (including
full corporate power and authority) to execute and deliver this Agreement and to
perform its obligations hereunder. Without limiting the generality of the
foregoing, the Board of Directors of Buyer has duly authorized the execution,
delivery, and performance of this Agreement by Buyer. This Agreement constitutes
the valid and legally binding obligation of Buyer, enforceable in accordance
with its terms and conditions.


(c) Noncontravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any Governmental Authority to
which Buyer is subject or any provision of its charter or bylaws or (ii)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which Buyer is a party or by which it is
bound or to which any of its assets is subject. Buyer does not need to give any
notice to, make any filing with, or obtain any authorization, consent, or
approval of any Governmental Authority in order for the Parties to consummate
the transactions contemplated by this Agreement.


(d) Brokers’ Fees. Buyer has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Seller could become liable or
obligated.


5. INTENTIONALLY DELETED.


6. ADDITIONAL CLOSING DOCUMENTS OR ACTIONS.


(a) Additional Closing Documents or Actions of Seller. At or before the Closing:


(i) Buyer shall have received from counsel to Seller opinions in form and
substance as set forth in Exhibit B-1 and Exhibit B-2 attached hereto, addressed
to Buyer, and dated as of the Closing Date;


11

--------------------------------------------------------------------------------


 
(ii) Buyer shall have received counterparts of the Partial Assignment of License
Agreement among Seller, Buyer and Riverdeep, Inc. (the “Riverdeep Assignment”)
substantially in the form attached hereto as Exhibit E and the Agreement between
Seller and Riverdeep, Inc. (the “Riverdeep Agreement”) substantially in the form
attached hereto as Exhibit F, in each case duly executed by Seller and
Riverdeep, Inc.;


(iii) Buyer shall have received counterparts of the Contract for Consulting
Services (the “Consulting Services Agreement”) substantially in the form
attached hereto as Exhibit G, duly executed by Seller; and


(iv) Seller shall execute and deliver such other documents as are required
pursuant to this Agreement or as may reasonably be requested by Buyer.


(b) Additional Closing Documents or Actions of Buyer.  At or before the Closing:


(i) Seller shall have received counterparts of the Consulting Services
Agreement, duly executed by Buyer;


(ii) Seller shall have received counterparts of the Riverdeep Assignment, duly
executed by Buyer; and


(iii) Buyer shall execute and deliver such other documents as are required
pursuant to this Agreement or as may reasonably be requested by Seller.


7. POST-CLOSING COVENANTS.


(a) Except as provided in the Consulting Services Agreement or as necessary to
fulfill its obligations thereunder, from and after the Closing, Seller shall
cease utilizing the name “Membership Plus”, or any variations or derivatives
thereof, in connection with any of its continuing business operations or
initiatives.


(b). For purposes of any federal or state tax reporting associated with the
transactions contemplated by this Agreement, Buyer and Seller agree that the
Purchase Price shall be allocated among the Acquired Assets in accordance with
the purchase price allocation schedule annexed hereto and made a part hereof
(the “Purchase Price Allocation Schedule”). Said allocation is intended by Buyer
and Seller to comply with Section 1060 of the Code and any Treasury Regulations
issued thereunder, and Buyer and Seller shall file Form 8594 with their
respective federal income tax returns in a manner consistent with said
allocation.


8. INDEMNIFICATION.


(a) Indemnification by Seller. Up to a maximum amount equal to the Purchase
Price, Seller shall indemnify, defend and hold harmless Buyer and its officers
and directors from, against, and with respect to any and all losses, damages,
claims, obligations, liabilities, costs and expenses (including, without
limitation, reasonable attorneys’ fees and costs and expenses incurred in
investigating, preparing, defending against or prosecuting any litigation,
claim, proceeding or demand) of any kind or character (each a “Loss” and
collectively, the “Losses”) arising out of or in connection with any of the
following:
 
12

--------------------------------------------------------------------------------


 
(i) Any material breach of any of the representations or warranties of Seller
contained in this Agreement;
 
(ii) Any material failure by Seller to perform or observe any covenant,
agreement or condition to be performed or observed by it pursuant to this
Agreement;


(iii) Any and all Retained Liabilities or other liabilities and obligations of
Seller, except for the Assumed Liabilities; or


(iv) Seller’s ownership and operation of the Acquired Assets and the Business
Line on or prior to the Closing Date, including without limitation any and all
claims for products, service or professional liability against Seller arising
out of sales of the Software or services related thereto or grants of licenses
by Seller on or prior to the Closing Date.


(b) Indemnification by Buyer. Buyer shall indemnify, defend and hold harmless
Seller and its officers and directors from, against and with respect to any
Losses arising out of or in connection with any of the following:


(i) Any material breach of any of the representations and warranties of Buyer
contained in this Agreement;


(ii) Any material failure by Buyer to perform or observe, any covenant,
agreement or condition to be performed or observed by it pursuant to this
Agreement;


(iii) All obligations and liabilities arising after the Closing Date
attributable to the Assumed Liabilities; or


(iv) Buyer’s ownership and operation of the Acquired Assets after the Closing
Date, including without limitation any and all claims for products, service or
professional liability against Buyer arising out of sales of the Software or
services related thereto or grants of licenses by Buyer after the Closing Date.


(c) Notice of Claim. Any party seeking to be indemnified hereunder (the
“Indemnified Party”) shall, within thirty (30) days following discovery of the
matters giving rise to a Loss, notify the party from whom indemnity is sought
(the “Indemnity Obligor”) in writing of any claim for recovery, specifying in
reasonable detail the nature of the Loss and the amount of the liability
estimated to arise therefrom; provided, however, that no single claim shall be
made hereunder for an amount less than Twenty-Five Thousand and No/100ths
Dollars ($25,000.00). If the Indemnified Party does not so notify the Indemnity
Obligor within said thirty (30) days, such claim shall be barred, and the
Indemnity Obligor shall have no obligation with respect thereto. The Indemnified
Party shall provide to the Indemnity Obligor as promptly as practicable
thereafter all information and documentation requested by the Indemnity Obligor
to verify the claim asserted.


13

--------------------------------------------------------------------------------


 
(d) Defense. If the facts pertaining to a Loss arise out of the claim of any
third party, or if there is any claim against a third party available by virtue
of the circumstances of the Loss, the Indemnity Obligor may, by giving written
notice to the Indemnified Party within thirty (30) days following its receipt of
the notice of such claim, elect to assume the defense or the prosecution
thereof, including the employment of counsel or accountants at its cost and
expense; provided, however, that during the interim the Indemnified Party shall
use its best efforts to take all action (not including settlement) reasonably
necessary to protect against further damage or loss with respect to the Loss.
The Indemnified Party shall have the right to employ counsel separate from
counsel employed by the Indemnity Obligor in any such action and to participate
therein, but the fees and expenses of such counsel shall be at the Indemnified
Party’s own expense. Whether or not the Indemnity Obligor chooses so to defend
or prosecute such claim, all the parties hereto shall cooperate in the defense
or prosecution thereof. In the event of payment by the Indemnity Obligor to the
Indemnified Party in connection with any Loss arising out of a third party
claim, the Indemnity Obligor shall be subrogated to and shall stand in the place
of the Indemnified Party with respect to such Indemnified Matter. The
Indemnified Party shall cooperate with the Indemnity Obligor in prosecuting any
subrogated claim.


(e) Time for Claims. All of the representations and warranties of the Parties
contained in this Agreement shall survive the Closing. Except as otherwise
provided herein, action on any claim asserted with respect to the items
enumerated in Sections 8(a) or 8(b) must be commenced within four (4) years
after the Closing Date. 


(f) Reduction by Insurance Proceeds. The amount payable by an Indemnity Obligor
to an Indemnified Party with respect to a Loss shall be reduced by the amount of
any insurance proceeds received by the Indemnified Party with respect to the
Loss, and each of the parties hereby agrees to use its best efforts to collect
any and all insurance proceeds to which it may be entitled in respect of any
Loss.


9. MISCELLANEOUS.


(a) Press Releases and Public Announcements.  Any Party may make any public
disclosure it believes in good faith is required by applicable law, in which
case the disclosing Party will use its best efforts to advise the other Party
prior to making the disclosure.


(b) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.


(c) Entire Agreement.  This Agreement (including the documents referred to
herein) constitutes the entire agreement between the Parties and supersedes any
prior understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.


14

--------------------------------------------------------------------------------


 
(d) Succession and Assignment.  This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party.


(e) Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.


(f) Headings.  The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.


(g) Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:
 

 
If to Seller:
 
Copy to:
   
Steven Malone
 
Michael M. Membrado
   
Findex.com, Inc.
 
M.M. Membrado, PLLC
   
620 North 129th Street
 
115 East 57th Street, Suite 1006
   
Omaha, NE 68154
 
New York, NY 10022
   
P: (402)333-1900
 
P: (646)486-9722
   
F: (402)778-5763
 
F: (646)486-9721
                       
If to Buyer:
 
Copies to:
   
Hal Campbell
 
J. Craig Hearon
   
ACS Technologies Group, Inc.
 
ACS Technologies Group, Inc.
   
180 Dunbarton Drive
 
180 Dunbarton Drive
   
Florence, SC 29501
 
Florence, SC 29501
   
P: (843)413-8015
 
P: (843)409-1505
   
F: (843)679-4910
 
F: (843)679-4911
                 
Jamile J. Francis III
       
Leatherwood Walker Todd & Mann, P.C.
       
300 E. McBee Avenue, Suite 500
       
Greenville, SC 29601
       
P: (864)242-6440
       
F: (864)240-2459
 

 
Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.


15

--------------------------------------------------------------------------------


 
(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of South Carolina without giving
effect to any choice or conflict of law provision or rule (whether of the State
of South Carolina or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of South Carolina.


(i) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Buyer and
Seller. No waiver by any Party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.


(j) Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.


(k) Expenses. Each Party will bear its own costs and expenses (including legal
fees and expenses) incurred in connection with this Agreement and the
transactions contemplated hereby.


(l) Construction.  The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation. Nothing in the Disclosure Schedule shall be
deemed adequate to disclose an exception to a representation or warranty made
herein unless the Disclosure Schedule identifies the exception with reasonable
particularity and describes the relevant facts in reasonable detail. Without
limiting the generality of the foregoing, the mere listing (or inclusion of a
copy) of a document or other item shall not be deemed adequate to disclose an
exception to a representation or warranty made herein (unless the representation
or warranty has to do with the existence of the document or other item itself).
The Parties intend that each representation, warranty, and covenant contained
herein shall have independent significance. If any Party has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty, or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of the first representation, warranty, or covenant.


16

--------------------------------------------------------------------------------


 
(m) Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.


(n) Submission to Jurisdiction.  Each of the Parties submits to the exclusive
jurisdiction of any state or federal court sitting in Florence County, South
Carolina, in any action or proceeding arising out of or relating to this
Agreement, except as otherwise expressly provided in Section 9(o) hereof, and
agrees that all claims in respect of the action or proceeding may be heard and
determined in any such court. Each Party also agrees not to bring any action or
proceeding arising out of or relating to this Agreement in any other court. Each
of the Parties waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety, or other
security that might be required of any other Party with respect thereto. Any
Party may make service on the other Party by sending or delivering a copy of the
process to the Party to be served at the address and in the manner provided for
the giving of notices in Section 9(g) above. Nothing in this Section 9(n),
however, shall affect the right of any Party to serve legal process in any other
manner permitted by law or in equity. Each Party agrees that a final judgment in
any action or proceeding so brought shall be conclusive and may be enforced by
suit on the judgment or in any other manner provided by law or in equity.


(o) Arbitration. The Parties agree that all disputes arising out of or in
connection with this Agreement shall be settled by arbitration in accordance
with the provisions of the Uniform Arbitration Act of S.C. Code Sections
15-48-10 through 15-48-240, and judgment upon the award rendered by the
arbitrator(s) shall be binding and may be entered in any court having
jurisdiction.




[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
 
 
17

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on as of the
date first above written.


ACS TECHNOLOGIES GROUP, INC.




By:  /s/ J. Craig Hearon      
 
Name: J. Craig Hearon      


Title: COO/CFO       






FINDEX.COM, INC.



By: /s/ Steven Malone       


Name: Steven Malone       


Title: CEO       
 
 

 

 
18

--------------------------------------------------------------------------------


 